 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CASSANDRA M. SEARS,                       Case No. EDCV 17-1246 JC
12
                         Plaintiff,            JUDGMENT
13
                    v.
14
15   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security
16   Administration,
17
                    Defendant.
18
19         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20 Social Security is reversed and the matter is remanded for further administrative
21 action consistent with the Memorandum Opinion and Order of Remand filed
22 concurrently herewith.
23
24 DATED: January 28, 2019
25
26                                    _______________/s/______________________
27                                    Honorable Jacqueline Chooljian
28                                    UNITED STATES MAGISTRATE JUDGE
